Status of Application

Acknowledgement is made of amendments filed 07/07/2022. Upon entering the amendments, claim 39 is added and claims 20, 22-26, 28-30, 32, and 34-38 are amended. The claims 20-39 are pending and presented for the examination.
Claim Rejections - 35 USC § 112
2.	Claims 20-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The amendments to the instant claims overcome the indefiniteness issues that were the grounds for the rejections under USC 112 applied in the previous Office Action, as the amendments indicate that the average particle size limitation pertains to the average size of the mixed powder components. However, the amendments introduce new indefiniteness issues. Independent claim 20 now contains a limitation to an average particle size “after co-milling the silicon carbide particles, the mineral boron compound particles, and the carbon-containing source”; however, the claims are drawn to a powder that can merely comprise these components. It is not stated previous to this aforementioned limitation that the powder must have a co-milled structure. It is thus unclear if this new limitation indicates that the claimed powder must actually be co-milled to fall within the scope of the instant claim, or if this new limitation pertains to an average particle size feature that would occur if the powder was co-milled, and the claim is intended to cover powder mixtures whether or not they are co-milled. For these reasons, the scopes of amended claim 20 and its dependent claims 21-33 are unclear, and the claims are indefinite under USC 112. 
Claim 34, 36, and 37 have been amended to overcome the grounds of indefiniteness rejection under USC 112 that were previously present. These grounds are therefore withdrawn. 
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 20-27, 29-31, 35, and 37 are rejected under 35 U.S.C. 103(a) as being unpatentable over Schwetz et al (US 4524138).
	Regarding claim 20, Schwetz et al teaches a sintered polycrystalline article of silicon carbide, boron carbide, and free carbon (see Abstract). The article is produced from a powder mixture comprising silicon carbide, boron carbide, and carbon-containing source in amounts that each fall within the corresponding ranges of the instant claim (see Table 2, example 1). The carbon-containing source can be a resin that is water-insoluble (see column 6, lines 35-45). 
Schwetz teaches an average particle size for the inventive starting powder of less than 3 μm or 1 μm in embodiments for the SiC component (see column 5, lines 25-35) and a maximum size of 1 μm for the boron carbide component (see column 5, lines 62-65). These ranges significantly overlap and therefore render obvious the average particle size range of instant claim 20. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05. Schwetz further teaches that it is advantageous for the SiC and B4C powders to be co-milled (see column 6, lines 15-20), and as such, the Schwetz powder would have the average particle size features of the amended claim after ball-milling.
	Each limitation of claim 20 is therefore met by the teachings of the prior art of record, and the claim is obvious and not patentably distinct. 
Regarding claims 21 and 24, Schwetz et al teaches a resin such as phenol-formaldehyde resin of the novolak type (see example 1). 
Regarding claim 22, as discussed above, Schwetz teaches a resin that is the same as that disclosed in the instant specification and claims. This equivalent resin would necessarily have an equivalent melting temperature, and thus have a melting temperature of higher than 80 °C. 
Regarding claim 23, as discussed above, Schwetz teaches a resin that is the same as that disclosed in the instant specification and claims. This equivalent resin would necessarily have an equivalent carbon content, and thus have a carbon content of higher than 30%. 
Regarding claim 25, Schwetz et al teaches that the inventive starting mixture can further comprise carbon black (see example 1) so as to result in a free carbon content of 4.5 wt% (see Table 2). 
Regarding claim 26, Schwetz et al teaches that a carbon-containing source in the inventive mixture can consist of carbon black.
	Regarding claim 27, Schwetz et al teaches boron carbide (B4C) as the mineral boron compound.
Regarding claim 29, Schwetz et al teaches embodiments wherein the SiC amount in the inventive mixture is greater than 60 wt%.
Regarding claim 30, Schwetz teaches that the content of the carbon-containing source in the inventive mixture can be 1.5 wt% (see claim 3). As such, the mineral content (SiC+B4C) would be present in a range extending to 98.5 wt%. This range overlaps and therefore renders obvious the corresponding range of instant claim 30. Per MPEP 2144.05, overlapping ranges have been held to establish prima facie obviousness. Claim 30 is therefore obvious and not patentably distinct over the prior art of record. 
Regarding claim 31, as discussed above, Schwetz teaches a carbon-containing source content of 1.5-12 wt% (see claim 3). This range overlaps and therefore renders obvious the corresponding range of instant claim 31.
Regarding claim 35, Schwetz teaches that the content of the carbon-containing source in the inventive mixture can be 1.5 wt% (see claim 3). As such, the mineral content (SiC+B4C) would be present in a range extending to 98.5 wt%. This range overlaps and therefore renders obvious the corresponding range of instant claim 35. Per MPEP 2144.05, overlapping ranges have been held to establish prima facie obviousness. Claim 35 is therefore obvious and not patentably distinct over the prior art of record. 
	Regarding claim 37, Schwetz teaches a ceramic article that has a relative density of 99% or greater and that meets each compositional and structural limitation of instant claim 20. This is a sintered product that therefore also meets each product-by-process limitation of said claim 37, because these limitations only hold patentable weight in as much as they restrict the coverage of claim 37 to products obtainable from a slurry of instant claim 33 and having the solids loading content of claim 37. These limitations to an aqueous precursor slurry and to a process of treating a slurry with a specified solids content do not preclude the equivalent Schwetz ceramic from reading on the instant product claim because the water content of the precursor slurry is eliminated by drying and sintering. Thus, the equivalently composed and structured Schwetz sintered product meets each patentably weighted limitation of the product-by-process claim 37, and the claim is not patentably distinct over the prior art of record. 
6.	Claims 33-34 and 36 are rejected under 35 U.S.C. 103(a) as being unpatentable over Schwetz et al (US 4524138) in view of Pujari et al (US 2011/0175264). 
	Regarding claims 33-34, Schwetz et al teaches that the inventive mixture is formed by co-milling the SiC and B4C, and adding the carbon-containing component, and wherein the resultant mixture has an average particle size range that overlaps and thus renders obvious the range of the instant claim, as shown above. The claim differs from Schwetz because Schwetz does not teach milling of an aqueous mixture of said SiC and B4C. However, it would have been obvious to one of ordinary skill in the art to modify Schwetz in view of Pujari et al in order to perform the mixing/milling step in an aqueous mixture of the aforementioned components, because Pujari teaches a similar SiC/B4C article and mixture for forming the article, and teaches that mixing of the silicon carbide and boron carbide components is advantageously performed in an aqueous solution (see paragraph 0015 and 0019). One would have had motivation from the Pujari teaching to perform the Schwetz mixing/milling step accordingly in an aqueous solution because Pujari shows that this process step was known in the art as being applicable to forming mixtures of the type taught by Schwetz. As such, an aqueous solution meeting each limitation of instant claim 33 is taught by the prior art of record. Further, each process limitation of instant claim 34 is met by the teachings of the prior art of record. The claims are therefore obvious and not patentably distinct. 
	Regarding claim 36, Pujari teaches that the carbon component of the mixture is added to the aqueous solution (see paragraph 0015). As discussed above, Schwetz teaches an average particle size for the inventive mixture in a range overlapping and thus rendering obvious the 0.5-2 µm range of the instant claim. 
7.	Claim 39 is rejected under 35 U.S.C. 103(a) as being unpatentable over Schwetz et al (US 4524138) in view of Johannessen et al (US 9376348).
	Regarding claim 39, the claim differs from Schwetz et al as applied above because Schwetz does not teach drying to a moisture content of 1% or less. However, it would have been obvious to one of ordinary skill in the art to modify Schwetz in view of Johannessen et al in order to include such a drying step. Johannessen et al teaches a method of forming a SiC body comprising co-milling of silicon carbide and boron compound powders, and further teaches drying the milled combined powder to a humidity (moisture) level of 0.5-1.0%. This teaching would indicate to one of ordinary skill in the art that this is an advantageous and quantitative moisture level that should be achieved in the Schwetz drying stage. As such, the further limitations of instant claim 39 are met by the teachings of the prior art of record. Claim 39 is obvious and not patentably distinct. 
Response to Arguments
8.	Applicant’s arguments filed 07/07/2020 have been fully considered but are not persuasive.
	Applicant argues that the addition of steps pertaining to the co-milling of the silicon carbide and boron component powders distinguishes the amended claims over the previously applied prior art to Schwetz et al. However, as discussed above, Schwetz teaches a process wherein the silicon carbide and boron carbide components of the powder are preferably co-milled. As such, this further limitation added by amendment to the instant claims is also taught by Schwetz. Applicant’s arguments regarding the patentable distinctness of said claims are thus not persuasive, and the previously applied grounds of rejection are maintained.
Conclusion
9.	All the pending claims are rejected.
10.	Applicant’s arguments are not persuasive, and the previously issued grounds of rejection are maintained. Therefore, THIS ACTION IS MADE FINAL. 
11.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596.  The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NOAH S WIESE/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        
NSW29 September 2022